DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on January 18, 2022 has been entered.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on January 18, 2022 is in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
4.       Authorization for this examiner’s amendment was given in an interview with Mr. Steven Underwood (reg # 35,727) on January 26, 2021.
The application has been amended as follows: 
Claim 16, lines 11-12, “a liquid encapsulation” should be --the
Claim 16, line 12, “a cable that is connected to the electric drive device” should be -- the cable that is connected to the electric drive device --.
Claim 28, line 6, “a longitudinal axis X” should be --the longitudinal axis X--.
Claim 28, lines 14-15, “a liquid encapsulation” should be --the liquid encapsulation--.
Claim 28, line 15, “a cable that is connected to the electric drive device” should be -- the cable that is connected to the electric drive device --.
Claim 28, line 16, “a first portion” should be --the first portion--.
Claim 28, line 17, “a second portion” should be --the second portion--.
Claim 32, 2nd from last line, “the first and second portion” should be –the first and second portions--.
Claim 33, line 3, “a cavity” should be -- the cavity--.
Claim 33, line 3, “a longitudinal axis” should be --the longitudinal axis--.
Claim 33, line 5, “a rear flange” should be --the rear flange--.
Claim 33, line 6, “an annular space” should be -- the annular space--.
Reasons for Allowance
5.	Claims 16-30, 32 and 33 are allowed.
6.	The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 16 and 28 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- an annular space (140) disposed on an end side thereof that in the operating state faces away from an interior of the stator housing (11) and which is disposed and the liquid encapsulation (930) of the cable (900) that is connected to the electric drive device (3); 
wherein the first portion (920) of the cable (900) is connected to the electric drive device (3), and the liquid encapsulation (930) is disposed on the second portion (910) of the cable that has individual lines which are litz wires and the liquid encapsulation (930) is disposed in the annular space (140); and 
where the end regions of the first and second portion (920 and 910) of the cable (900) that adjoin the liquid encapsulation (930) are disposed in the annular space (140) (see figs. 6 and 7 below) -- in the combination as claimed.
Claims 17-27 are allowed due to their dependency on claim 16.
Claims 29, 30 and 33 are allowed due to their dependency on claim 28.

    PNG
    media_image1.png
    525
    784
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    445
    686
    media_image2.png
    Greyscale

Regarding claim 32 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- connecting a first portion (920) of a cable (900) to the electric drive device (3), wherein a liquid encapsulation (930) is disposed on a second portion (910) of the cable (900) which has the individual lines which are litz wires; and disposing the liquid encapsulation (930) in the annular space (140); and disposing the end regions of the first and second portion (920 and 910) of the cable (900) that adjoin the liquid encapsulation (930) in the annular space (140)  (see figs. 6 and 7 above) -- in the combination as claimed.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/ALEXANDER A SINGH/Examiner, Art Unit 2834 

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834